Exhibit 10.1

 

SUBORDINATED SECURED CONVERTIBLE BRIDGE NOTE

AND WARRANT PURCHASE AGREEMENT

 

THIS SUBORDINATED SECURED CONVERTIBLE BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT
(this “Agreement”) is made as of the ____ day of July, 2014 by and among DATARAM
CORPORATION, a New Jersey corporation (the “Company”), and the investors listed
on Schedule A attached to this Agreement as amended from time to time (each a
“Purchaser” and together the “Purchasers”).

WHEREAS, the Company desires to issue and sell, and Purchasers desire to
purchase a Subordinated Secured Convertible Bridge Note in substantially the
form attached to this Agreement as Exhibit A (each a “Note”, and collectively,
the “Notes”) which shall be convertible on the terms stated therein into shares
of the Company’s Common Stock, $1.00 par value (“Common Stock”) and warrants to
purchase Common Stock of the Company substantially in the form attached to this
Agreement as Exhibit B (the “Warrants”). The Notes, the Warrants and the Common
Stock issuable upon conversion or the exercise of such foregoing, are
collectively referred to herein as the “Securities.”

WHEREAS the Notes will be secured pursuant to the Security Agreement
substantially in the form attached hereto as Exhibit C.

INVESTING IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS”
ATTACHED TO THIS AGREEMENT AS EXHIBIT D.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.      Purchase and Sale of Notes and Common Stock.

1.1.      Sale and Issuance of Notes and Common Stock.

(a)      Subject to the terms and conditions of this Agreement, each Purchaser
agrees to purchase at the Closing, and the Company agrees to sell and issue to
each Purchaser at the Closing, (i) a Note in the principal amount set forth
opposite such Purchaser’s name on the signature page, and (ii) a Warrant to
purchase one thousand two hundred (1,200) shares of Common Stock for each $1,000
of principal amount of Notes. The aggregate purchase price (the “Purchase
Price”) of each Note and the accompanying Warrants shall be equal to 100% of the
principal amount of such Note.

(b)      Each Purchaser has hereby delivered and paid concurrently herewith the
aggregate Purchase Price set forth on the applicable signature page hereof
required to purchase the Notes and Warrants subscribed for hereunder, which
amount has been paid in U.S. Dollars by cash, wire transfer or check, subject to
collection, to the order of the Company.

(c)      Each Purchaser understands and acknowledges that the subscription under
this Agreement is part of a proposed placement by the Company of up to $750,000
of Notes.

1

 

1.2.      Closing; Delivery.

(a)      The purchase and sale of the Notes and Warrants hereunder shall take
place remotely via the exchange of documents and signatures, at 12:00 p.m.
Eastern Time on the date hereof, or at such other time and place as the Company
and the Purchasers mutually agree upon, orally or in writing (which time(s) and
place(s) are each designated as the “Closing”). In the event there is more than
one Closing, the term “Closing” shall apply to each such closing, unless
otherwise specified herein.

(b)      At each Closing, the Company shall deliver to each Purchaser:

(i)      the Note and Warrant to be purchased by such Purchaser against (1)
payment of the applicable Purchase Price therefor by check payable to the
Company or by wire transfer to a bank designated by the Company, and (2)
delivery of counterpart signature pages to such Note and Warrant; (ii) the fully
executed Security Agreement; and (iii) a written consent executed by Rosenthal &
Rosenthal, Inc. under the Security Agreement dated November 6, 2013, as amended,
consenting the transaction under the Transaction Documents.

1.3.      Use of Proceeds. The Company will use the proceeds from the sale of
the Notes and Warrants hereunder solely (a) to fund general corporate expenses
of the Company in the ordinary course of business; (b) to fund capital
expenditures of the Company; (c) to fund working capital for sales and marketing
of the Company; and (d) $5,000 to the Collateral Agent.

1.4.      Defined Terms Used in this Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms shall have the meanings set
forth in this Section 1.4:

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person that is controlled by one or more
general partners or managing members of, or shares the same management company
with, such Person.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York, New York are permitted or
required by law, executive order or governmental decree to remain closed.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall have the meaning set forth in the recital to this
Agreement.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

2

 

“Evaluation Date” shall have the meaning set forth in Section 2.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Reserve” shall have the meaning ascribed to such term in Section
2.1(ii).

 

“GAAP” shall have the meaning ascribed to such term in Section 2.1(h).

“Intellectual Property Rights” shall have the meaning set forth in Section
2.1(o).

“Knowledge,” including the phrase “to the Company's knowledge,” shall mean the
actual knowledge of the Company's officers and directors with the assumption
that such officers and directors have made inquiry of the matters presented that
is reasonable in the context of a development stage company with a limited
number of employees.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” shall have the meaning set forth in Section 2.1(b).

“Material Permits” shall have the meaning set forth in Section 2.1(m).

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
2.1(jj).

“Note” shall have the meaning set forth in the recital to this Agreement.

“OFAC” shall have the meaning ascribed to such term in Section 2.1(gg).

“Person” means any individual, corporation, partnership, trust, limited
liability company, association, joint venture, government (or an agency or
subdivision thereof) or other entity of any kind.

“Placement Agent” means TriPoint Global Equities, LLC.

“Purchase Price” shall have the meaning set forth in Section 1.1(a).

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

“Purchaser Party” shall have the meaning set forth in Section 3.7.

“Required Approvals” shall have the meaning ascribed to such term in Section
2.1(e).

“SEC” means the Securities and Exchange Commission.

“SEC Reports” shall have the meaning set forth in Section 2.29.

“Securities” shall have the meaning set forth in the preamble to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

3

 

“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Notes and Common Stock purchased hereunder as specified below such
Purchaser's name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiaries” shall have the meaning set forth in Section 2.1(a).

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on a Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink OTC Markets Inc. (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of The New York Stock Exchange, The NYSE MKT,
the NASDAQ Global Market, the NASDAQ Capital Market, the OTC Bulletin Board or
other principal market on which the Common Stock is listed or quoted for trading
on the date in question.

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Security Agreement and all other documents and agreements executed in connection
with the transactions contemplated hereunder.

1.5.      Closing Conditions.

(a)      The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:

(i)      the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii)      all obligations, covenants and agreements of each Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and

(iii)      the delivery by each Purchaser of the items set forth in Section
1.2(b) of this Agreement.

(b)      The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

(i)      the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein (unless as
of a specific date therein);

(ii)      all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;

4

 

(iii)      the delivery by the Company of the items set forth in Section 1.2(b)
of this Agreement;

(iv)      there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v)      from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the SEC or the Company's principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

2.      Representations and Warranties.

2.1.      Representations and Warranties of the Company. Except as set forth in
the SEC Reports or any documents incorporated by reference therein, which such
filings, writings and documents shall qualify such representations and
warranties to the extent of the disclosures contained therein, or in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:

(a)      Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

(b)      Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

5

 

(c)      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's shareholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d)      No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

(e)      Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 3.3 of this Agreement, (ii)
those filings or consents that have already been made or obtained prior to the
date of this Agreement, (iii) application(s) to each applicable Trading Market
for the listing of the Common Stock for trading thereon in the time and manner
required thereby and (iv) such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).

6

 

(f)      Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.

(g)      Capitalization. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company's stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company's employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except as described in the SEC Reports, or except a result of the purchase and
sale of the Securities, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any shareholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Company's capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company's shareholders that are not described in the SEC Reports.

(h)      SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

7

 

(i)      Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, prospects, properties, operations, assets or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made.

(j)      Litigation. Except as set forth in its most recently filed periodic
report under the Exchange Act, there is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.

8

 

(k)      Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material       Adverse Effect. None
of the Company's or its Subsidiaries' employees is a member of a union that
relates to such employee's relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l)      Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

(m)      Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n)      Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties, and (iii) as set forth in the SEC Reports.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

9

 

(o)      Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(p)      Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q)      Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, shareholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

10

 

(r)      Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the SEC's rules and forms. The Company's certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries.

(s)      Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(t)      Registration Rights. Except for Purchasers under this Agreement, no
Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary.

(u)      Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act. Except as set forth in the SEC Reports, the Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.

(v)      Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company's
issuance of the Securities and the Purchasers' ownership of the Securities.

11

 

(w)      Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Company understands and confirms
that the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Purchasers regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.2 hereof.

(x)      No-Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

(y)      Solvent. Based on the consolidated financial condition of the Company
as of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company's assets exceeds the amount that will be required to be paid on
or in respect of the Company's existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company's assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Except as may be
described in the SEC Reports, there is no outstanding secured or unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company's consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

12

 

(z)      Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

(aa)      Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA.

(bb)      Accountants. The Company's accounting firm is set forth on Schedule
3.1(cc) of the Disclosure Schedules. To the knowledge and belief of the Company,
such accounting firm (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company's Annual Report for the
fiscal year ending April 30, 2014.

(cc)      Acknowledgment Regarding Purchasers' Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm's length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers' purchase of the Securities. The Company
further represents to each Purchaser that the Company's decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

13

 

(dd)      Acknowledgement Regarding Purchaser's Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 2.2(e) and 3.11 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm's length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including and (z) such hedging activities (if any) could reduce the
value of the existing shareholders' equity interests in the Company at and after
the time that the hedging activities are being conducted. The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

(ee)      Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company's Placement Agent in connection with the
placement of the Securities.

(ff)      [RESERVED].

(gg)      Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

(hh)      U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser's request.

(ii)      Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

14

 

(jj)      Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money-Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

2.2.      Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

(a)      Organization; Authority. Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)      Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser's right to sell the Securities in compliance with
applicable federal and state securities laws).

(c)      Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

(d)      Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

15

 

(e)      Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser's assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser's assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to affect Short Sales or
similar transactions in the future.

The Company acknowledges and agrees that the representations contained in
Section 2.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

(f)      Restricted Securities; Registration Rights. The Purchaser understands
that the Securities have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser's
representations as expressed herein. The Purchaser understands that the Notes
and Common Stock are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Securities, for resale. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Company which are
outside of the Purchaser's control, and which the Company is under no obligation
and may not be able to satisfy.

The Company shall, as reasonably possible and in any event no later than 60 days
after the date of this Agreement:

16

 

(i)      prepare and file with the SEC a registration statement with respect to
the shares issuable upon conversion of the Notes or the exercise of the Warrant
(“Registrable Securities”) and use its commercially reasonable efforts to cause
such registration statement to become effective and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for a period of up to one year or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, however, that such one year period shall be extended
for a period of time equal to the period the Holder refrains, at the request of
an underwriter of Common Stock (or other securities) of the Company, from
selling any securities included in such registration;

(ii)      prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement; furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities; use its
commercially reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or blue-sky laws of
such jurisdictions as shall be reasonably requested by the selling Holders;
provided that the Company shall not be required to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

(iii)      in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;

(iv)      use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(g)      No Public Market. The Purchaser understands that the public market for
the Securities is either limited or does not exist, and that the Company has
made no assurances that a public market will ever exist for the Securities.

(h)      Legends. The Purchaser understands that the Notes and Common Stock and
any securities issued in respect of or exchange for the Securities, may bear one
or all of the following legends:

(i)      “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

(ii)      Any legend set forth in, or required by, the other Transaction
Documents.

(iii)      Any legend required by the securities laws of any state to the extent
such laws are applicable to the Securities represented by the certificate so
legended.

17

 

3.      Covenants of the Company

3.1.      Furnishing of Information. Until the earliest of the time that (i) no
Purchaser owns Securities or (ii) the Notes have been paid off in full, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.

3.2.      Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

3.3.      Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act. From and after the issuance of such press release, the
Company represents to the Purchasers that it shall have publicly disclosed all
material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In the event the Company fails to timely file the
Form 8-K required by this Section, the Purchaser shall be allowed to file a
press release disclosing the terms of the Transaction Documents.

3.4.      Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

3.5.      Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

3.6.      Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder for working capital purposes and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company's debt (other
than payment of trade payables in the ordinary course of the Company's business
and prior practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, or (c) in violation of FCPA or OFAC regulations.

18

 

3.7.      Indemnification of Purchasers. Subject to the provisions of this
Section 3.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party's representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such shareholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company's prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party's breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 3.7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

3.8.      Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Common Stock pursuant to this
Agreement.

19

 

3.9.      Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing or quotation of the Common Stock on the Trading Market
on which it is currently listed, and concurrently with the Closing or upon
shareholder approval, if required, the Company shall apply to list or quote all
of the Common Stock on such Trading Market and promptly secure the listing of
all of the Common Stock Equivalents on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will then include in such application all of the Common Stock
Equivalents, and will take such other action as is necessary to cause all of the
Common Stock to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all material respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

3.10.      Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

3.11.      [RESERVED].

4.      Termination. This Agreement may be terminated by any Purchaser, as to
such Purchaser's obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before July
15, 2014; provided however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).

4.1.      Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Purchasers.

4.2.      Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

4.3.      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

20

 

4.4.      Amendments, Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

4.5.      Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

4.6.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

4.7.      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 3.7.

4.8.      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.8, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

21

 

4.9.      Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

4.10.      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

4.11.      Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

4.12.      Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

4.13.      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

4.14.      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

22

 

4.15.      Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

4.16.      Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

4.17.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

4.18.      Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

4.19.      WAIVER OF JURY TRIAL. IN ANY ACTION SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Page Follows)

23

 

Execution Page for Subordinated Secured Convertible Bridge Note and Warrant
Purchase Agreement for Individuals:

 

IN WITNESS WHEREOF, Purchaser has caused this Subordinated Secured Convertible
Bridge Note and Warrant Purchase Agreement to be executed as of the date
indicated below.

 

$__________________________________

Principal Amount

 

___________________________________

Print or Type Name

 

 

___________________________________

Signature

__________________________________

Principal Amount of Notes

 

___________________________________

Print or Type Name (Joint-owner)

 

 

___________________________________

Signature (Joint-owner)

 

 

___________________________________

Date

 

___________________________________

Social Security Number

 

 

___________________________________

Date (Joint-owner)

 

___________________________________

Social Security Number (Joint-owner)

 

___________________________________

 

___________________________________

Address

 

__Joint Tenancy

 

___________________________________

 

___________________________________

Address (Joint-owner)

 

__Tenants in Common

 

____Tenancy by the Entirety

 

Wiring Instructions:

Bank Name:

 

ABA #:

 

Acct #:

 

Acct. Name:

24

 

Partnerships, Corporations or Other Entities Execution Page for Subordinated
Secured Convertible Bridge Note and Warrant Purchase Agreement:

 

IN WITNESS WHEREOF, Purchaser has caused this Subordinated Secured Convertible
Bridge Note and Warrant Purchase Agreement to be executed as of the date
indicated below.

 

$__________________________________

Total Purchase Price

 

___________________________________

Print or Type Name of Entity

 

 

 

 

__________________________________

Principal Amount of Notes

 

 

 





 

______________________________________________________________________

Address

 

 

___________________________________

Taxpayer I.D. No. (if applicable)

 

By:_________________________________

 

 

 

___________________________________

Date

 

___________________________________

Print or Type Name and Indicate

Title or Position with Entity

 

___________________________________

Signature (other authorized signatory)

 

 

 

___________________________________

Print or Type Name and Indicate

Title or Position with Entity

 

 

 

 

Wiring Instructions:

 

Bank Name:

 

ABA #:

 

Acct #:

 

Acct. Name:

25

 

Company Execution Page for Subordinated Secured Convertible
Bridge Note and Warrant Purchase Agreement

 

 

IN WITNESS WHEREOF, the Company has caused this Subordinated Secured Convertible
Bridge Note and Warrant Purchase Agreement to be executed, and the foregoing
subscription accepted, as of the date indicated below.

DATARAM CORPORATION

By:_______________________________

Name: John H. Freeman

Title:    Chief Executive Officer

Address: 777 Alexander Road

Princeton, New Jersey 08540

Fax: (609) 799–6734

Date:  July ___, 2014

 

26

 

SCHEDULE A

 

LIST OF INVESTORS

 

27

 

EXHIBIT A

 

FORM OF NOTE

 

 

28

 

EXHIBIT B

 

FORM OF WARRANT

 

 

29

 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT

 

 

30

 

EXHIBIT D

 

 

DATARAM RISK FACTORS

 

Investing in the Securities involves a high degree of risk. You should consider
the following risk factors, as well as other information contained or
incorporated by reference in this Agreement, before deciding to purchase any of
the common stock offered herein. If any of these risks occur, our business,
financial condition or results of operations could suffer, the market price of
our common stock could decline and you could lose all or part of your
investment. Share information set forth in these risk factors is as of the dates
set forth herein and unless otherwise indicated, does not give effect to the
issuance of the common stock in connection with this offering.

Risks Related to Our Business and Financial Condition

Our independent auditors have issued a going concern opinion and, if we are
unable to obtain bank financing, raise capital or generate enough cash from
operations to sustain our business, then we may have to liquidate assets or
curtail our operations.

In its audit report dated July 29, 2013 for the fiscal years ended April 30,
2013 and 2012, the opinion of our independent registered public accounting firm,
CohnReznick LLP, included an emphasis paragraph as to the uncertainty of our
ability to continue as a going concern. Most notably, significant recurring net
losses through April 30, 2013 raise substantial doubt about our ability to
continue as a going concern. During the fiscal year ended April 30, 2013, we
incurred a net loss to common shareholders of $4,625,000. We will need to
generate significant revenues in order to achieve profitability.

We have incurred net losses in recent years and our future profitability is not
assured.

For the fiscal years ended April 30, 2013, 2012, and 2011, we incurred net
losses of approximately $4,625,000, $3,259,000, and $4,634,000, respectively.
For the nine months ended January 31, 2014, we incurred net losses of
approximately $2,066,608. Our operating results for future periods are subject
to numerous uncertainties and we cannot assure you that we will not continue to
experience net losses for the foreseeable future. If we are not able to increase
revenue and reduce our costs, we may not be able to achieve profitability.

We are likely to need additional financing, but our access to capital funding is
uncertain.

As of April 30, 2013, we had cash, cash equivalents and marketable securities
totaling approximately $324,000. During the year then ended, we had a net loss
of $4,625,000 and used cash in operating activities of $3,882,000. For the nine
months ended January 31, 2014, we had a net loss of approximately $2,066,608 and
used cash in operating activities of approximately $47,000. We believe our
existing capital resources should be sufficient to fund the activities
contemplated by our current operating plan into the first quarter of fiscal
2015. We intend to seek external funding prior to that time, however, most
likely through bank debt and the issuance and sale of securities. We cannot
predict with any certainty when we will need additional funds or how much we
will need or if additional funds will be available to us. Our need for future
funding will depend on numerous factors, many of which are outside our control.

31

 

Our access to capital funding is uncertain. We do not have committed external
sources of funding, and we may not be able to obtain additional funds on
acceptable terms, or at all. In the quarter ended July 31, 2013, we implemented
cost-containment initiatives through the restructuring of our workforce and we
could implement other cost-containment initiatives in the future. Such
cost-containment initiatives could result in a temporary lack of focus and
reduced productivity amongst our work force which could adversely impact our
prospects for product sales and profitability. We might also need to sell or
license our technologies on terms that are not favorable to us, which could also
adversely affect our prospects for profitability. Our inability to raise
additional capital on terms reasonably acceptable to us would seriously
jeopardize the future success of our business.

If we raise funds by issuing and selling securities, it may be on terms that are
not favorable to our existing stockholders. If we raise additional funds by
selling equity securities, our current stockholders will be diluted, and new
investors could have rights superior to our existing stockholders. If we raise
funds by selling debt securities, we could be subject to restrictive covenants
and significant repayment obligations.

We may have to substantially increase our working capital requirements in the
event of DRAM allocations.

Over the past 20 years, availability of DRAMs has swung back and forth from
oversupply to shortage. In times of shortage, we have been forced to invest
substantial working capital resources in building and maintaining inventory. At
such times we have bought DRAMs in excess of our customers' needs in order to
ensure future allocations from DRAM manufacturers. In the event of a shortage,
we may not be able to obtain sufficient DRAMs to meet customers' needs in the
short term, and we may have to invest substantial working capital resources in
order to meet long-term customer needs.

We could suffer additional losses if DRAM prices continue to decline.

We are at times required to maintain substantial inventories during periods of
shortage and allocation. Thereafter, during periods of increasing availability
of DRAMs and rapidly declining prices, we have been forced to write down
inventory. There can be no assurance that we will not suffer losses in the
future based upon high inventories and declining DRAM prices.

Our sales, revenues and results of operations could fluctuate from quarter to
quarter.

Our revenues and ultimate results of operation may vary for a variety of
reasons. Such reasons could include, for example, changes in general economic
conditions or consumer demand, the introduction of new products by us or by our
competitors, a significant purchase or sale of assets or other business
combination or an unanticipated event affecting us or our industry, among other
factors. Such variability in operating results may affect credit terms offered
to us, makes prediction of revenues for each financial period difficult and
increases the risk of unanticipated variations in quarterly results and
financial condition.

32

 

In order to compete and succeed, we need to introduce, and continue to provide,
products that provide value for customers.

Our future success is dependent on the development of new markets wherever
possible, and new applications and new products which customers believe will add
value, as well as the continued demand for our products among our existing
customers. Our ability to develop, qualify and distribute new products and
related technologies to meet evolving industry requirements, at prices
acceptable to our customers and on a timely basis are significant factors in
determining our competitiveness in our target markets. There can be no assurance
that the Company will be able to exploit new markets or continue to develop
products that achieve wide customer acceptance in the marketplace, or that
demand for existing products will continue.

The Company’s business is subject to the risks of international procurement
which could have an adverse effect on the Company’s financial results.

A significant portion of the Company’s raw materials and finished goods are
purchased from foreign manufacturers. As a result, the Company’s international
procurement operations are subject to the risks associated with such activities
including, economic and labor conditions, international trade regulations
(including tariffs and anti-dumping penalties), war, international terrorism,
civil disobedience, natural disasters, political instability, governmental
activities and deprivation of contract and property rights. In addition, periods
of international unrest may impede our ability to procure goods from other
countries and could have a material adverse effect on our business and results
of operations. An interruption in supply and resulting higher costs, could have
an adverse effect on the Company’s financial results.

We may not successfully implement our strategic plans.

The Company presently has plans to expand its sales of memory and RAMDisk
products, to develop new business opportunities based on its existing expertise
and software, to continue to seek and evaluate possible strategic alliances to
enhance its sales, and to develop and monetize additional intellectual property.
These plans, however, are subject to modification or replacement by management
if it decides that economic, industry, technological, regulatory or other
factors warrant a change. In addition, there can be no assurance that the
Company will successfully implement all such plans or that circumstances in the
marketplace and the economy will allow the implementation of such plans.

If we fail to achieve and maintain favorable pricing and credit terms from our
vendors, our business would be harmed and our operating results would be
adversely affected.

Our costs are affected by our ability to achieve favorable pricing and credit
terms from our vendors and contract manufacturers, including through
negotiations for vendor rebates and other vendor funding received in the normal
course of business. Because these supplier negotiations are continuous and
reflect the ongoing competitive environment, the variability in terms can
negatively affect our costs and operating results if we cannot sufficiently
adjust pricing or cost variables.

33

 

In order to compete, we must attract, retain, and motivate key employees, and
our failure to do so could harm our results of operations.

In order to compete, we must attract, retain, and motivate executives and other
key employees. Hiring and retaining qualified executives, engineers, technical
staff, and sales representatives are critical to our business, and competition
for experienced employees in our industry can be intense. We also do not have an
equity compensation plan applicable to executive officers. If we continue to
suffer losses or do not implement an equity compensation plan for executive
officers, our ability to attract, retain, and motivate executives and employees
could be weakened, which could harm our results of operations.

We may not be able to adequately protect our intellectual property rights.

We rely on copyright, trademark, patent and trade secret laws, confidentiality
procedures, controls and contractual commitments to protect our intellectual
property rights. Despite our efforts, these protections may be limited.
Unauthorized third parties may try to copy or reverse engineer portions of our
products or otherwise obtain and use our intellectual property. Any patents
owned by us may be invalidated, circumvented or challenged. Any of our pending
or future patent applications, whether or not being currently challenged, may
not be issued with the scope of the claims we seek, if at all. In addition, the
laws of some countries do not provide the same level of protection of our
intellectual property rights as do the laws and courts of the United States. If
we cannot protect our intellectual property rights against unauthorized copying
or use, or other misappropriation, we may not remain competitive.

Our products may violate third party intellectual property rights.

Certain of our products are designed to be used with proprietary computer
systems built by various OEM manufacturers. We often have to comply with the
OEM's proprietary designs which may be patented, now or at some time in the
future. OEMs have, at times, claimed that we have violated their patent rights
by adapting our products to meet the requirements of their systems. It is our
policy to, in unclear cases, either obtain an opinion of patent counsel prior to
marketing, or obtain a license from the patent holder. We are presently licensed
by Sun Microsystems and Silicon Graphics to sell memory products for certain of
their products. However, there can be no assurance that product designs will not
be created in the future which will, in fact, be patented and which patent
holders will require the payment of substantial royalties as a condition for our
continued presence in the segment of the market covered by the patent or they
may not give us a license. Nor can there be any assurance that our existing
products do not violate one or more existing patents.

We may lose an important customer.

During the fiscal year ended April 30, 2013, the largest ten customers accounted
for approximately 40% of the Company's revenues and one customer accounted for
approximately 9% of the Company's revenues. There can be no assurance that one
or more of these customers will not cease or materially decrease their business
with the Company in the future and that our financial performance will not be
adversely affected thereby.

34

 

Sales directly to OEM's and contract manufacturers can make our revenues,
earnings, backlog and inventory levels uneven.

Revenue and earnings from OEM sales may become uneven as order sizes are
typically large and often a completed order cannot be shipped until released by
the OEM, e.g., to meet a “just in time” inventory requirement. This may occur at
or near the end of an accounting period. In such case, revenues and earnings
could decline for the period and inventory and backlog could increase.

We face competition from OEMS.

In the compatibles market we sell our products at a lower price than OEMs.
Customers will often pay some premium for the “name brand” product when buying
additional memory and OEMs seek to exploit this tendency by having a high profit
margin on memory products. However, individual OEMs can change their policy and
price memory products competitively. While we believe that with our
manufacturing efficiency and low overhead we still would be able to compete
favorably with OEMs, in such an event profit margins and earnings would be
adversely affected. Also, OEMs could choose to use “free memory” as a
promotional device in which case our ability to compete would be severely
impaired.

We face competition from DRAM manufacturers.

DRAM manufacturers not only sell their product as discrete devices, but also as
finished memory modules. They primarily sell these modules directly to OEMs and
large distributors and as such compete with us. There can be no assurance that
DRAM manufacturers will not expand their market and customer base, and our
profit margins and earnings could be adversely affected.

The market for our products may narrow over time.

The principal market for our memory products consists of the manufacturers,
buyers and owners of workstations and enterprise servers, classes of machines
lying between large mainframe computers and personal computers. Personal
computers are increasing in their power and sophistication and, as a result, are
now filling some of the computational needs traditionally filled by
workstations. The competition for the supply of after-market memory products in
the PC industry is very competitive and to the extent we compete in this market
we can be expected to have lower profit margins. There can be no assurance that
this trend will not continue in the future, and that our financial performance
will not be adversely affected.

A portion of our operations is designed to meet the needs of the very
competitive Intel and AMD processor-based motherboard market.

In addition to selling server memory systems, we develop, manufacture and market
a variety of memory products for motherboards that are Intel or AMD processor
based. Many of these products are sold to OEMs and incorporated into computers
and other equipment. This is an intensely competitive market with high volumes
but lower margins.

Delays in product development schedules may adversely affect our revenues.

The development of software products is a complex and time-consuming process.
New products and enhancements to existing products can require long development
and testing periods. Our increasing focus on software plus services also
presents new and complex development issues. Significant delays in new product
or service releases or significant problems in creating new products or services
could adversely affect our revenue.

35

 

Any claim that our products are defective could harm our business.

We undertake to produce consistently high-quality products, free of defects and
errors. Nevertheless, it is possible that our products may contain errors or
defects. Our products are complex and must meet stringent user requirements, and
we have consistently provided a lifetime warranty for our products. Any customer
claims of errors or defects could result in increased expenditures for product
testing, or increase our service costs and potentially lead to increased
warranty claims. Errors or defects in our products may be caused by, among other
things, errors or defects in the memory or controller components, including
components we procure from third parties. These factors could result in the
rejection of our products, product recalls, and damage to our reputation, lost
revenues, diverted development resources, increased customer service and support
costs, warranty claims and litigation. We record an allowance for warranty and
similar costs in connection with sales of our products, but actual warranty and
similar costs may be significantly higher than our recorded estimate and harm
our operating results and financial condition.

Moreover, despite testing prior to its release, our software products may
contain errors, especially when first introduced or when new versions are
released. The detection and correction of any errors can be time consuming and
costly. Errors in our software products could affect the ability of our products
to work with other software or hardware products, could delay the development or
release of new products or new versions of products and could adversely affect
market acceptance of our products. If we experience errors or delays in
releasing our new software or new versions of our software products, we could
lose revenues. End users, who rely on our software products and services for
applications that are critical to their businesses, may have a greater
sensitivity to product errors than customers for software products generally.
Errors in our software products or services could expose us to product
liability, performance and/or warranty claims as well as harm our reputation,
which could impact our future sales of products and services.

We may make unprofitable acquisitions.

The Company is actively looking at acquiring complementary products and related
intellectual property. The possibility exists that an acquisition will be made
at some time in the future. Uncertainty surrounds all acquisitions and it is
possible that a particular acquisition may not result in a benefit to
shareholders, particularly in the short-term. In addition, there can be no
assurance that the business of MMB acquired by the Company will remain a
profitable operating unit of the Company or that savings from having a larger
consolidated business operation will continue.

The investments we make in research and development may not lead to profitable
new products.

The Company has implemented a strategy to introduce new and complementary
products into its offerings portfolio, and expects to spend substantial sums of
money on research and development of such possible new products. Specifically,
the Company has made considerable investments in research and development of the
RAMDisk product line. We will also continue to invest in new software and
hardware products, services, and technologies. Investments in new technology are
speculative. Commercial success depends on many factors, including
innovativeness, developer support, and effective distribution and marketing. If
customers do not perceive our latest offerings as providing significant new
functionality or other value, they may reduce their purchases of our products,
unfavorably impacting revenue. There can be no assurance that these research and
development expenditures will result in the identification or exploitation of
any products that can be profitably sold by the Company.

36

 

We may be adversely affected by exchange rate fluctuations.

A portion of our accounts receivable and a portion of our expenses are
denominated in foreign currencies. These proportions change over time. As a
result, the Company's revenues and expenses may be adversely affected, from time
to time, by changes in the relationship of the dollar to various foreign
currencies on foreign exchange markets. Currently, the Company does not hedge
its foreign currency risks, but could do so in the future.

We may incur intangible asset and goodwill impairment charges which could harm
our profitability.

We periodically review the carrying values of our intangible assets and goodwill
to determine whether such carrying values exceed the fair market value. Our
goodwill is subject to an annual review for goodwill impairment. If impairment
testing indicates that the carrying value exceeds its fair value, the intangible
assets or goodwill is deemed impaired. For example, in the fiscal quarter ended
January 31, 2012, the Company took an impairment charge of $2,387,000 on
capitalized software development costs that were written down to zero.
Accordingly, an impairment charge was recognized in the period identified, which
reduced our profitability.

In the fiscal year ended April 30, 2013, the goodwill associated with the MMB
acquisition was deemed to be impaired. Therefore, we recorded a charge to
earnings and a reduction of the intangible asset in the amount of $438,000.

The market price for our common stock has experienced significant price and
volume volatility and may continue to experience significant volatility in the
future.

Our stock has experienced significant price and volume volatility for the past
several years, and is likely to experience significant volatility in the future,
which could result in investors losing all or part of their investments. We
believe that such fluctuations will continue as a result of many factors,
including financing plans, future announcements concerning us, our competitors
or our principal customers regarding financial results or expectations,
technological innovations, industry supply and demand dynamics, new product
introductions, governmental regulations, the commencement or results of
litigation or changes in earnings estimates by analysts, as well as a result of
numerous factors outside our control. Significant declines in our stock price
may interfere with our ability to raise additional funds through equity
financing or to finance strategic transactions with our stock. A significant
adverse change in the market value of our common stock could also trigger an
interim goodwill impairment test that may result in a non-cash impairment
charge. In addition, we have historically used equity incentive compensation as
part of our overall compensation arrangements. The effectiveness of equity
incentive compensation in retaining key employees may be adversely impacted by
volatility in our stock price.

Our stock has limited liquidity.

Although our stock is publicly traded, it has been observed that this market is
“thin.” As a result, the common stock may trade at a discount to what would be
its value if the stock enjoyed greater liquidity.

37

 

We do not intend to pay dividends in the foreseeable future.

We have rarely declared or paid any dividends on our common stock. We anticipate
that we will retain any future earnings to support operations and to finance the
development of our business and do not expect to pay cash dividends in the
foreseeable future. As a result, the success of an investment in our common
stock will depend entirely upon any future appreciation in its value. There is
no guarantee that our common stock will appreciate in value or even maintain the
price at which stockholders have purchased their shares.

We are subject to the New Jersey Shareholders Protection Act.

This statute has the effect of prohibiting any “business combination” - a very
broadly defined term - with any “interested shareholder” unless the transaction
is approved by the Board of Directors at a time before the interested
shareholder had acquired a 10% ownership interest. This prohibition of “business
combinations” is for five years after the shareholder became an “interested
shareholder” and continues after that time period subject to certain exceptions.
A practical consequence of this statute is that a hostile acquisition of our
Company is unlikely to occur and hostile transactions which might be of benefit
to our shareholders are unlikely to occur.

We are a party to a litigation that could cause us to incur substantial cost
and/or pay substantial damages.

The landlord for the property previously leased by the Company in Ivyland,
Pennsylvania filed suit against the Company, which vacated the property at the
expiration of its lease, for the Company’s alleged failure to restore the
property to its original condition. The landlord is currently in possession of a
security deposit in the amount of $52,000. The Company denies its liability for
the restoration of the property and believes that the outcome cannot be
determined at this time.

On July 30, 2013, the District Court Judge issued an order against the Company
in favor of the landlord Ivyland Ventures, LLC. Based on the language of the
lease agreement, the Court, without making any factual findings on the extent of
the Company’s liability, ruled that the Company is required to remove and
restore the premises to condition that existed as of January 11, 2006 or pay the
cost of removal and restoration of improvements made during its entire
occupation. Dates have been set for discovery with a trial tentatively scheduled
for the Fall/Winter of 2014. The Company believes that the claims of the
landlord are without merit and intends to vigorously defend this action.
However, no assurance can be given that any amounts ultimately due by the
Company will not have a material impact on the Company’s financial condition.

Adverse global economic conditions and instability in financial markets may harm
our business and adversely affect our operating results.

Adverse or worsening economic conditions or the instability of financial markets
in the United States, Europe, Asia or other parts of the world have a negative
effect on our business. When there are such adverse conditions or instability,
many of our direct and indirect customers may delay or reduce their purchases of
our products and systems containing our products. In addition, several of our
customers rely on credit financing in order to purchase our products. If the
negative conditions in the global credit markets prevent our customers' access
to credit or render them insolvent, orders for our products may decrease, which
would result in lower revenue. Likewise, if our suppliers face challenges in
obtaining credit, in selling their products, or otherwise in operating their
businesses or remaining solvent, they may become unable to offer the materials
we use to manufacture our products. We believe we have obtained adequate
available insurance to address the business which can be insured against with
respect to our business. However, these events could result in reductions in our
revenue, increased price competition, and increased operating costs, which could
adversely affect our business, financial condition, results of operations, and
cash flows.

38

 

Government regulations may have a negative effect on our business.

Government regulators, or our customers, may in the future require us to comply
with product or manufacturing standards that are more restrictive than current
laws and regulations related to environmental matters, conflict minerals or
other social responsibility initiatives. The implementation of these standards
could affect the sourcing, cost and availability of materials used in the
manufacture of our products. For example, there may be only a limited number of
suppliers offering “conflict free” metals used in our products, and there can be
no assurance that we will be able to obtain such metals in sufficient quantities
or at competitive prices. Also, we may face challenges with regulators and our
customers and suppliers if we are unable to sufficiently verify that the metals
used in our products are conflict free. Non-compliance with these standards
could cause us to lose sales to these customers and compliance with these
standards could increase our costs, which may harm our operating results.

Changes to financial accounting standards may affect our results of operations
and cause us to change our business practices.

We prepare our financial statements to conform to U.S. Generally Accepted
Accounting Principles (“GAAP”). These accounting principles are subject to
interpretation by the American Institute of Certified Public Accountants, the
SEC, and various bodies formed to interpret and create appropriate accounting
policies. A change in those policies can have a significant effect on our
consolidated reported results and may affect our reporting of transactions
completed before a change in accounting principles is announced. Changes to
those rules or the questioning of current practices may adversely affect our
reported financial results or the way we conduct our business.

We may suffer a breach of our computer security measures, which could harm our
business.

If our security measures are breached and unauthorized access is obtained to our
information technology systems, we may lose proprietary data or suffer damage to
our business. Our security measures may be breached as a result of third-party
action, including computer hackers, employee error, malfeasance or otherwise,
and result in unauthorized access to our customers’ data or our data, including
our intellectual property and other confidential business information, or our
information technology systems. Because the techniques used to obtain
unauthorized access, or to sabotage systems, change frequently, we may be unable
to anticipate these techniques or to implement adequate preventative measures.
We believe we have obtained adequate available insurance to address the business
which can be insured against with respect to our business. However, any security
breach could result in disclosure of our trade secrets or confidential customer,
supplier or employee data, or harm our ability to carry on our business, all of
which could result in legal liability, harm to our reputation and otherwise harm
our business.

39

 

Armed hostilities, terrorism, natural disasters, property damage, public health
or other issues could harm our business.

Armed hostilities, terrorism, natural disasters, damage to property (through
fire, flood, or other similar occurrence), telecommunications or
transportation/shipping interruptions, epidemic or public health issues, whether
in the U.S. or abroad, could cause damage or disruption to us, our facilities
and infrastructure, our suppliers, or our customers, or could create political
or economic instability, any of which could harm our business. These events
could cause a decrease in demand for our products, could make it difficult or
impossible for us to deliver products or for our suppliers to deliver
components, and could create delays and inefficiencies in our supply chain. We
believe we have obtained adequate available insurance to address the business
which can be insured against with respect to our business, but there can be no
assurance that our insurance will cover such risks or would adequately remediate
any harm to us from any such event.

The severe flooding in Thailand which occurred during the fiscal year ended
April 30, 2012 caused damage to infrastructure and factories that resulted in a
shutdown for several months of hard drive manufacturing which has resulted in
shortages and price increases and has otherwise adversely affected our
operations. If we are unsuccessful in our continuing efforts to minimize the
impact of this event (or of any future event) on our customers and operations,
our business and financial results could decline.

 



40

